Dewey, J.
The omission to join Ham, the police officer, as one of the plaintiffs, furnished no ground of objection to the present action. If any recovery can be had, the suit was properly brought in the name of Jenkins alone.
The case was one to be submitted to the jury under propel instructions as to the law applicable to the case. Those instructions should have been, that if the jury found that the plaintiff had the possession of the goods, knowing them to have been stolen, before the offer of the reward; or if they found the plaintiff to have been connected with the alleged felony, either as a participator in the felonious taking, or in the concealing of the stolen goods; he would not be entitled to recover. The court erred in disposing of the case without submitting the evidence to the jury to draw the proper inference and find as to the facts.

Exceptions sustained.